                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

IMPACT CNC, LLC, et al.,                              )
                                                      )
               Plaintiff,                             )
                                                      )
v.                                                    ) Case No. 1:19-cv-00229-WCL-SLC
                                                      )
THE DEPARTMENT OF HOMELAND                            )
SECURITY,an agency of the United States               )
Government, et al.                                    )
                                                      )
               Defendants.                            )

                                    OPINION AND ORDER

       Before the Court is a motion filed by Plaintiffs (DE 3), requesting that the Court accept

the filing of certain redacted exhibits, filed as attachments to Plaintiffs’ complaint. Since

Defendants have appeared in this case (see DE 5; DE 7; DE 9), they have not objected to the

motion and their time to do so has now passed. See N.D. Ind. L.R. 7-1(d)(2)(A). Therefore, the

motion is unopposed.

       “Judicial proceedings leading to a final decision and materials on which a judicial

decision rests are presumptively in the public domain.” Effinger v. United States, No. 3:10-cv-

383, 2011 WL 5828212, at *1 (S.D. Ill. Nov. 18, 2011) (citing Hicklin Eng’g, L.C. v. Bartell,

439 F.3d 346, 348 (7th Cir. 2006); Methodist Hosps., Inc. v. Sullivan, 91 F.3d 1026, 1031 (7th

Cir. 1996)). “The public ‘at large pays for the courts and therefore has an interest in what goes

on at all stages of a judicial proceeding.’” Hale v. State Farm Mut. Auto. Ins. Co., No. 1:14-cv-

36, 2014 WL 7405761, at *1 (S.D. Ind. Dec. 30, 2014) (quoting Citizens First Nat’l Bank of

Princeton v. Cincinnati Ins. Co., 178 F.3d 943, 945 (7th Cir. 1999)). “That interest does not

always trump the property and privacy interests of the litigants, but it can be overridden only if
the latter interests predominate in the particular case, that is, only if there is good cause for

sealing a part or the whole of the record in that case.” Id. (quoting Cincinnati Ins. Co., 178 F.3d

at 945); see Fed. R. Civ. P. 26(c).

        In the motion, Plaintiffs represent that certain exhibits attached to the complaint contain

personal information, including Social Security Numbers, taxpayer identification numbers, birth

dates, and commercially sensitive proprietary information. (DE 3 ¶ 7). Such information should

generally be redacted under Federal Rule of Civil Procedure 5.2(a). However, Plaintiffs

concede that this is an immigration case, and so the redaction requirements of Rule 5.2(a) do not

apply. (DE 3 ¶ 8); see Fed. R. Civ. P. 5.2(b)(5), (c).

        Plaintiffs request that the Court accept the redacted filings with respect to sensitive

personal information to protect the privacy of the natural persons who are litigants in this case.

(DE 3 ¶ 8). Having considered Plaintiffs’ reasons, the Court is persuaded that there is good

cause to protect this information. See Hale, 2014 WL 7405761, at *1 (citation omitted).

        With respect to the commercially sensitive information, Plaintiffs represent that the

redacted information relates to Plaintiff Impact CNC, LLC’s (“Impact”) annual income and is

limited to the actual dollar values appearing in Impact’s financial statements and other business

documents. (DE 3 ¶ 9). Plaintiffs state that releasing these actual dollar values to the public will

expose Impact’s “sales, assets, and liabilities,” and undermine its “competitive position on the

market place.” (DE 3 ¶ 9). For commercially sensitive material to be protected, it “must give

the holder an economic advantage and threaten a competitive injury—business information

whose release harms the holder only because the information is embarrassing or reveals

weaknesses does not qualify for trade secret protection.” Cook, Inc. v. Boston Sci. Corp., 206


                                                  2
F.R.D. 244, 248 (S.D. Ind. 2001). Having considered Plaintiffs’ reasons, the Court is satisfied

that Plaintiffs have explained how they would be harmed by the release of this information to the

public as to warrant redaction. See Shepard v. Humke, IP 01-1103-C-H/K, 2003 WL 1702256, at

*1 (S.D. Ind. Mar. 28, 2003) (citation omitted).

       Therefore, for the reasons discussed above and because the motion is unopposed, the

Court GRANTS Plaintiffs’ motion (DE 3), and accepts the redacted exhibits attached to

Plaintiffs’ complaint (DE 1-1; DE 1-2; DE 1-4; DE 1-6) as filed. However, this Order does not

permit the parties to redact or seal any future filings without requesting leave of Court to do so.

See N.D. Ind. L.R. 5-3.

       SO ORDERED.

       Entered this 29th day of July 2019.

                                                              /s Susan Collins
                                                              Susan Collins
                                                              United States Magistrate Judge




                                                   3
